COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
EDDIE CAESAR CORREA,                                )
                                                                              )              
No.  08-05-00134-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )           
Criminal District Court #3
THE STATE OF TEXAS,                                     )
                                                                              )            
of Dallas County, Texas
Appellee.                           )
                                                                              )               
(TC# F-0356078-PJ)
                                                                              )
 
 
O
P I N I O N
 
Appellant Eddie
Caesar Correa appeals his conviction for manslaughter.  Appellant waived his right to a jury trial
and entered a plea of not guilty.  After
hearing the evidence and arguments of counsel, the trial court found Appellant
guilty of the offense.  After pleading
true to the enhancement paragraph, Appellant was sentenced to 40 years= confinement in the Institutional
Division of the Texas Department of Criminal Justice.  The trial court certified that this is not a
plea‑bargain case and that Appellant has the right of appeal.  Appellant's motion for new trial was denied
and he timely filed his notice of appeal. 
We affirm.
DISCUSSION




Appellant=s court‑appointed counsel has
filed a brief in which he has concluded that the appeal is wholly frivolous and
without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 
(1967), by presenting a professional evaluation of the record demonstrating
why, in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  Counsel has also filed a motion to withdraw,
has served a copy of the brief to Appellant, and has informed Appellant of his
right to review the record and to file a pro se response.  Appellant filed a pro se brief on
January 10, 2006.
We have carefully
reviewed the entire appellate record, counsel=s
brief, and the pro se brief, and agree that the appeal is wholly
frivolous and without merit.  Further, we
find nothing in the record that might arguably support the appeal.  A discussion of the contentions advanced in the
pro se brief would add nothing to the jurisprudence of the state.  We affirm the trial court=s judgment.
 
 
 
March
9, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)